Case 2:21-mj-00030-CMM Document 3 Filed 07/21/21 Page 1 of 1 PagelD #: 2

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
. ) Case: 1:21-mj-00530
Antony Vo ) Assigned To : Faruqui, Zia M.

) Assign, Date : 07/20/2021

) Description: COMPLAINT W/ ARREST WARRANT
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Antony Vo >
who is accused of an offense or violation based on the following document filed with the court:

O Indictment  Superseding Indictment Cl Information © Superseding Information [%{ Complaint

Probation Violation Petition ( Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;

18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;

40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building;

40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building

 

 

 

 

 

 

an BS 2021.07.20 15:59:59
Date: 07/20/2021 -04'00
Issuing officer’s signature
City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) *[ee)2t , and the person was arrested on (date) Jav{2)

at (city and state) “BLOOMINLDN , \w

Date: afasf2i JD

/ W/resting officer’s signature

Jescon Nerney ] TFS

Printed name and title

 

 

 
